Citation Nr: 9909350	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  95-40 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Mrs. M.D., Mr. M.B., and Mrs. J.M.



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1944 to 
April 1946.  The appellant is his widow.

This appeal was before the Board of Veterans' Appeals (Board) 
from rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  By 
means of a September 1997 decision, the Board remanded this 
case for further development.  The RO has conducted 
additional development and subsequently denied the benefit 
sought.  The claim is now before the Board for a final 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran was hospitalized at a VA medical facility in 
September 1994 due to symptoms consistent with a 
neurovascular disease; he was properly diagnosed and treated 
during this hospitalization.  

3.  VA did not provide adequate follow-up care to the veteran 
in October 1994.

4.  The treatment rendered by VA to the veteran in September 
and October 1994 did not result in his death. 


CONCLUSION OF LAW

The criteria for entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for the veteran's death have not been 
met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with the claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant contends that the medication prescribed by VA 
to the veteran, Tegretol, caused him to commit suicide.  She 
contends, in the alternate, that VA failed to properly 
diagnose and treat his psychological problems, that he was 
misdiagnosed by VA, and that proper follow-up care was not 
provided; she asserts that these caused him to commit 
suicide.  

The veteran's death certificate indicates that he died on 
October [redacted], 1994, as a result of a gunshot wound 
to the chest.  The manner of death was found to be suicide.  
His death certificate notes that other significant conditions 
contributing to death but not resulting in the underlying 
cause were that he had been depressed for some time.

VA medical records indicate that in September 1994, the 
veteran was brought to the VA hospital emergency room by his 
wife and daughter; they were apparently concerned about the 
sudden onset, within the last 3 months, of a change in the 
veteran's functioning.  His family reported a sudden onset of 
unusual behavior consistent with slurred speech, drooping of 
the right side of his mouth, confusion, and drastic decrease 
in memory.  During the previous 24 hours, he had become 
paranoid, uncooperative, and difficult to control.  He was 
reportedly hospitalized the prior week (at a private 
facility) due to these acute changes.  Per the family's 
report, his private doctor suggested studies of neck veins 
and computerized tomography (CT) scan of his head.  The 
veteran himself reported no problems other than weakness and 
his "nerves."  The admitting note states that, according to 
his family, the veteran had no psychiatric history or 
medications.  He had no history of hallucinations, paranoia, 
mood lability or anxiety.  

During his hospital stay, the veteran experienced several 
episodes of confusion, inability to speak, and inappropriate 
behavior.  No focal neurological deficits were found and he 
was admitted to psychiatry.  His past psychiatric history was 
reported by the family as including a diagnosis of 
depression, made by a cardiologist 3 months earlier.  It was 
reported that he was placed of Effexer.  There was no other 
psychiatric history.  The veteran denied suicidal ideation, 
although, his family reported "some questionable suicidal 
ideation earlier in the week."  His family reported that the 
problem with intermittent slurred speech had been occurring 
for the past 6 months, and lasted about 5 to 10 minutes, 
occurring about 20 times per day, with clearing in between.  

Diagnostic testing included echocardiogram, 
electroencephalogram, 24 hour holter monitor, carotid 
Doppler, a CT scan of the head, and a single photon emission 
CT scan.  Carotid Doppler studies showed only minimal change 
in the right internal carotid artery, without significant 
stenosis.  CT scan of the head was normal.  A single photon 
emission CT scan showed decreased cerebral atrophy and 
several small areas of decreased radial tracer activity.  
This was most consistent with cerebrovascular accident.  

Consultation with a neuropsychiatrist was obtained and it was 
deemed that the veteran was most likely having seizures 
secondary to cerebral hypoxia.  This was concluded due to the 
fact that he had post ictal confusion for up to 24 hours 
following an episode of disorientation and confusion.  He 
also admitted to some aura-type activity with smelling an 
unusual smell before a confusional onset.  In addition, he 
reported that during the past 6 months, he has had difficulty 
forming the words that he wanted to say.  He reported that he 
knew what he wanted to say, however, the words would not come 
out right.  This happened intermittently.  Based on the 
transient confusion with intermittent aphasia, 
neuropsychiatry concluded that this was most consistent with 
a cerebrovascular accident, trans-ischemic in nature, causing 
a secondary irritation of the cortical surface of the brain, 
inducing a seizure.  It was recommended that he be given 
Tegretol.  

Appropriate laboratory work was accomplished to begin 
Tegretol.  After several adjustments in the manner of 
dispensing Tegretol, the veteran was observed for a "couple 
[of] days" to have had no bouts of intermittent confusion.  
Before his discharge, he was sent to Medicine Service since 
there was no psychiatric diagnosis.  Medicine Service did not 
make a mention of how to manage the Tegretol level.  However, 
after he was discharged, a letter was sent to him informing 
him that in approximately 1.5 weeks, he should present 
himself to a VA evaluation clinic and request a Tegretol 
level to be drawn.  Continued follow-up was to be as 
recommended by the VA evaluation clinic.  

According to the Nursing Discharge Summary, the veteran was 
mentally and emotionally stable.  He denied thoughts of self 
harm or harm to others.  His discharge diagnoses were 
dementia secondary to cerebrovascular accident (Axis I), 
cerebrovascular accident with secondary seizure activity and 
transient ischemic attacks with aphasic component (Axis III), 
and moderate problems with job functioning, problems with 
social functioning (Axis IV).

A VA treatment note, dated October 11, 1994, indicates that 
the veteran was seen for a Tegretol level check.  It was 
noted that his Tegretol level was "6.1 (8-12)."  It was 
also noted that his chart was ordered; however, it never 
arrived from No. Little Rock.  The plan was that he was to 
continue with the Tegretol and that his chart would be 
obtained from No. Little Rock for review by the physician.  

The private medical evidence of record include treatment 
records dated between 1993 and 1994 which indicate that the 
veteran was treated for severe coronary artery disease, 
peptic ulcer disease, acute psychosis, and depression, among 
others.  A private hospital report, dated in May 1993, 
indicates that he was seen for an ulcer, and that it was 
noted that he had not slept for several days and had become 
confused and agitated.  His family revealed that he had a 
morbid fear of having carcinoma.  

Private treatment records, dated on October 5, 1994, indicate 
that the veteran was hospitalized due to severe depression 
and abdominal pain.  His discharge summary report indicates 
that he was being followed (by the attending physician, Dr. 
R.E.L.) for coronary artery disease and ulcer disease, noting 
coronary artery bypass grafting in 1993, followed by severe 
bout of ulcer disease due to stress, worry, and smoking.  He 
reportedly developed difficulty with acute psychosis, which 
was treated and improved.  It was reported that he had been 
under a significant degree of stress secondary to work 
conditions and family problems and that he had become 
somewhat non-communicative and was beginning to hallucinate.  
Mental status examination was somewhat diminished with very 
flattened affect.  Due to significant lack of sleep for a few 
weeks, he was given medication to induce sleep.  He was 
placed on Effexer for depression and overall did begin to 
improve after several days.  The laboratory data on admission 
showed no marked abnormalities.  He was seen by social 
services for psychological consultation with the family in 
attendance and he was to be seen by a support group near his 
home.  The physician reported that the veteran needed to have 
intensive psychological treatment.  The diagnosis included 
severe depression, psychosis, among others.

At the hearing at the RO in November 1995, testimony was 
received as to the circumstances surrounding the veteran's 
treatment with Tegretol.  A family member testified that the 
veteran was very depressed prior to the hospitalization in 
September 1994.  Submitted into evidence was the portion of 
the Physician's Desk Reference pertaining to Tegretol.  One 
entry states that "the possibility of activation of a latent 
psychosis and, in elderly patients, of confusion or 
agitation, should be borne in mind." 

A letter from Dr. R.E.L., dated in February 1997, indicates 
that the veteran was seen by Dr. R.E.L. in September 1994 and 
admitted for severe depression with the onset of psychotic 
behavior, noting that he had experienced marked sleep 
deprivation preceding this.  However, due to continuing 
difficulty and the need for psychiatric follow-up, he was 
referred to the VA hospital.  Dr. R.E.L. reports that 
although VA records show that the veteran had minimal carotid 
disease, that a CT scan of the head was normal, that a SPECT 
scan was reported with minimal diminished uptake in the 
temporal lobes, yet he was diagnosed with strokes with 
seizures, placed on Tegretol, and sent home.  

Dr. R.E.L. suggests that the VA diagnostic testing, reported 
above, indicated no evidence of stroke, and no frontal lobe 
or temporal lobe masses were identified, and thus, there was 
no thorough basis for the diagnosis given, other than 
suspicion.  Dr. R.E.L. states that the initial problem for 
which he was referred, depression, was not addressed, and 
suggests that the veteran was inappropriately placed on 
Tegretol which has the side effect of aggravating depression.  
According to the ABMS Directory of Board Certified Medical 
Specialists, 1781 (27th ed. 1995), Dr. R.E.L. is a specialist 
in Internal Medicine.

A medical opinion letter from No. Little Rock VA psychiatry, 
dated in November 1994, indicates that the most common side-
effects of Tegretol were dizziness, drowsiness, nausea, and 
vomiting, with less common ones being mood and behavior 
changes, especially in children.  A rare side-effect was 
reported as depression.  The physician reported that he/she 
could not state that the veteran's suicide was secondary to 
medication as he/she had not seen the veteran for 20 days.  
It was noted that his VA treatment note shortly before his 
death made no mention of depression or suicidal ideation.  
The physician could only state that at discharge, his family 
was told to monitor his behavior closely due to the risk of 
stroke and seizures until a period of time of stability had 
passed, and that they were encouraged to make contact with 
their local physician who had referred the veteran to VA.  

A VA psychiatrist's opinion, dated in February 1995, 
indicates that there was no merit to the allegation that 
Tegretol resulted in the veteran's depression and suicide.  
It was noted that this medication is used to treat mood 
disturbance in some patients, but was primarily used in this 
case to treat seizure activity.  The family agreed to monitor 
his behavior at discharge due to the veteran's inability to 
care for himself and due to his confusion.  

In May 1998, the Director of Compensation and Pension Service 
made a request to the Under Secretary for Health for a 
medical opinion on the issue at hand.  Opinion was obtained 
from the Chief Consultant, Mental Health Strategic Healthcare 
Group, in July 1998.  In response to the question is it more 
likely than not that VA hospitalization in September 1994, or 
any subsequent VA medical treatment, or failure to provide 
necessary treatment, caused the veteran's death, the answer 
was "no".  The expert's reasoning was that the veteran had 
a history of cardiovascular disease and an unspecified 
depressive disorder.  He was admitted to the VA hospital with 
presenting symptoms and a history consistent with 
neurovascular disease.  The hospitalization was predominated 
by periods of cognitive dysfunction and delirium that 
appeared to have remitted after the initiation of Tegretol.  
He committed suicide 19 days after discharge.  The expert 
indicated that Dr. R.E.L.'s allegation that there was no 
thorough basis for the discharge diagnosis was incorrect.  
The veteran had presented with a history of a step-wise 
decline in cognitive functioning.  The diagnosis of a 
vascular dementia was supported by SPECT study, which showed 
cerebral atrophy and several small areas of decreased 
radiotracer activity and by electroencephalography 
demonstrating a seizure disorder.

In response to Dr. R.E.L.'s allegation that VA failed to 
address the veteran's depression, the expert indicated that 
the veteran was not admitted for treatment of depression, but 
for cognitive abnormalities, weakness, and repeated episodes 
of slurred speech.  He did not have a history of suicide 
attempts or suicidal ideation.  There was inadequate evidence 
to determine if he had a major depressive disorder.  There 
was no information about the event surrounding his suicide.

The expert indicated that follow-up care was in fact 
inadequate.  The veteran was admitted with severe 
disturbances in cognition, judgment, and behavior.  Yet, the 
only aftercare provided was blood draw and evaluation of 
Tegretol serum level.  However, it was also the expert's 
finding that it was unlikely that Tegretol either caused the 
veteran's depression or exacerbated a pre-existing 
depression.  The expert indicated that one could only 
speculate that different aftercare may have prevented the 
suicide.  Therefore, the expert did not believe that it was 
more likely than not that VA hospitalization in September 
1994, or any subsequent VA medical treatment or failure to 
provide necessary treatment, caused the veteran's death.  

Section 1151 of Title 38, United States Code, provides in 
pertinent part:

Where any veteran shall have suffered an 
injury or an aggravation of an injury as 
the result of hospitalization, medical or 
surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, . . . compensation . . . shall 
be awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.

Having considered the evidence of record and the applicable 
laws, the Board finds that entitlement to 38 U.S.C.A. § 1151 
benefits is not warranted.  First, the evidence of record 
indicates that the appellant's admission to VA hospital was 
not for depression, but for symptoms and a history consistent 
with neurovascular disease (i.e. slurred speech, cognitive 
abnormalities; etc.).  The Board notes Dr. R.E.L.'s 
allegation that VA failed to treat the depression for which 
the veteran was referred to VA.  However, again, report of 
the VA hospitalization indicates that the veteran's family 
mainly expressed concern with medical symptoms (drooping of 
mouth, slurred speech, confusion), rather than his being 
depressed.  While it is recognized that he presented with a 
prior history of depression and "some questionable suicidal 
ideation earlier in the week", the VA medical records do not 
reflect that he exhibited depressive symptoms either when he 
was admitted to the hospital or later during the 
hospitalization.  This, despite the fact that his psychiatric 
symptoms were carefully monitored, and a number of 
psychiatric and neuropsychiatric evaluations were conducted, 
during his hospital stay.  Also, he was specifically found to 
be psychiatrically stable and not suicidal when he was 
discharged from the hospital. Thus, the Board concludes that 
the allegation that VA failed to properly treat the veteran 
for depression is unfounded.  

The Board also finds the allegation that the veteran was 
misdiagnosed is also unfounded.  According to the various 
specialists who evaluated and treated him in the VA hospital, 
and the psychiatric specialists who subsequently reviewed his 
case, the veteran's symptoms were consistent with 
neurovascular disease.  The diagnosis of neurovascular 
disease was also supported by a SPECT study.  Dr. R.E.L's 
opinion is noted, but he not a specialist in psychiatry, and 
his opinion as to the proper psychiatric diagnosis carries 
less weight than the opinions of the psychiatric specialists.  

The Board notes the assertion that Tegretol has the side-
effect of depression.  However, the Board also notes that VA 
psychiatric opinion, including opinion from the Chief 
Consultant, Mental Health Strategic Healthcare Group, is to 
the effect that in this veteran's case, VA treatment did not 
either result in depression or exacerbate any pre-existing 
depression.  The Board also wishes to emphasize the point 
made by the aforementioned specialist, that is, that there is 
no information about the event surrounding the suicide, 
whether precipitated by depression or some other factor or 
factors.  While the evidence has established that VA failed 
to provide adequate follow-up care, the medical evidence does 
not establish a causal link between this and the veteran's 
death.  The Board thus concludes that given the entirety of 
the evidence, and having considered the findings of the 
medical opinions expressed by Dr. R.E.L., the VA, as well as 
the Chief Consultant, Mental Health Strategic Group, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim.







ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the veteran's death is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

